Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Reasons for Allowance
Claims 21-41 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Instant Invention draws to techniques for establish a manner in which multimedia content is streamed towards user equipment (UE in order to achieve an efficient utilization of the UE’s battery by taking into consideration a potential abandonment of using whole content. Each of independent claims, claim 21 (“A method”), claim 28 (“A user equipment”) and claim 35 (“A non-transitory computer-readable medium”), contains following underlined features, which when combined with other features in the claims, conventional techniques of record in the art failed to anticipate or render obviousness at the time when the invention was made:

Claim 21. A method for managing reception of content, the method, comprising:
receiving, by a user equipment, the content at one of a first transmission rate and a second transmission rate, wherein the second transmission rate is lower than the first transmission rate, wherein the user equipment receives the content at one of the first and second transmission rates based on an amount of the content already received by the user equipment exceeding an amount of the content used by the user equipment, wherein the user equipment uses less power for second transmission rate than for the first transmission rate.

Claims 28 and 35 are allowed for the same reason as stated above.

Consequently, all dependent claims from claims 21, 28 and 35 are also allowed, resulting the allowance indicated in section 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on (571) 272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ZHIREN QIN/Examiner, Art Unit 2411